IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                                July 18, 2008
                               No. 07-10303
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

WILLIAM FREDRICK COLEMAN

                                         Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                         Respondent-Appellee


                Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:06-CV-1507
                          USDC No. 3:06-CV-1508


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
     William Fredrick Coleman, Texas prisoner # 1175205, appeals the district
court’s denial of his 28 U.S.C. § 2254 application for habeas relief, in which
Coleman challenged his conviction for aggravated sexual assault of a child. A
certificate of appealability (COA) was granted as to whether Coleman’s guilty




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10303

plea was voluntary. This court also directed the parties to address whether
Coleman’s application was time barred.
      Coleman devotes his entire appellate brief to the time bar issue and
merely concludes in his reply brief that his plea was involuntary and refers this
court to arguments he raised in previous district court pleadings. Even if
Coleman has not waived review of this issue, see Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987), he has failed to
demonstrate that his guilty plea was involuntary and that the district court
erred in denying him habeas relief based on the merits of this claim.
      Resolution of the remaining question specified in the grant of the COA
regarding the timeliness of Coleman’s § 2254 application is therefore
unnecessary. See Scott v. Johnson, 227 F.3d 260, 262 (5th Cir. 2000). The
district court’s judgment is AFFIRMED.




                                       2